Title: To Thomas Jefferson from Henry Dearborn, 24 October 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir
                            
                            Octobr. 24th. 1807
                        
                        I should think it advisable to direct correct Muster & pay rolls to be made out of the Militia at Norfolk,
                            in actual sums, and to direct their discharge at the expiration of the terms for which they were ingaged. whether any
                            others should be called into service or not, may be a question for farther deliberation. at present I should doubt the
                            expediency of calling out any of the Militia, especially if the Ships of war do not return. 
                  Yours
                        
                            H. Dearborn
                            
                        
                    